10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01410-JCC Document 5 Filed 09/30/20 Page 1 of 10

Pro Se 15 2016 FILED (DROP BOX)

SEP 23 2020

AT SEATTLE
LERK U.S. DISTRICT COURT

¢
BY WESTERN DISTRICT OF WASHINGTON. wry

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

90-Cc Vv -14107000

Aman Shekhar Naidu CASE NO.
[to be filled in by Clerk’s Office]

 

 

 

COMPLAINT FOR VIOLATION
i OF CIVIL RIGHTS
(for use only by plaintiffs not in
Plaintiff(s), custody)

Vv.

Jury Trial: C0 Yes U1 No
City of Lynnwood

 

 

 

Defendant(s).

 

L THE PARTIES TO THIS COMPLAINT
A. Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Aman Shekhar Naidu
Street Address 5109 NE 5" Circle

 

 

City and County —_Renton

State and Zip Code WA 98059

Telephone Number 425-891-4436

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01410-JCC Document 5 FILED (SROP BOX) of 10

Pro Se 15 2016

B. Defendant(s)

SEP 23 2020

CLERK US, DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Provide the information below for each defendant named in the comPlSint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an
individual defendant, include the person's job or title (if known). Attach additional pages if

needed.
Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

C1 Individual capacity

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

L] Individual capacity

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

[] Individual capacity

City of Lynnwood

 

 

19100 44" ave W

 

Lynnwood Snohomish

 

WA 98036

 

425-6705000

 

Official capacity

Chad W Krepps

 

Prosecuting Attorney

 

23607 Hwy 99 Ste 1D

 

Edmonds Snohomish

 

WA 98026

 

425-7782429

 

Official capacity

Tiffany Krusey

 

Victim Services Coordinator

 

19321 44" ave W

 

Lynnwood Snohomish

 

WA 98036

 

425-6705621

 

Official capacity

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 2

 
Case 2:20-cv-01410-JCC Document 5 Filed 09/30/20 Page 3 of 10

 

 

 

 

 

Defendant No. 5
Name Zach Yates
Job or Title (if known) Police officer
Street Address 19321 44" ave W
City and County Lynnwood Snohomish
State and Zip Code WA 98037
Telephone Number 425-6705600

 

C) Individual capacity Official capacity

 

FILED (DROP BOX)

SEP 23 2020

CLERK US OaIRET COURT
ay WESTERN DISTRICT OF WASHINGT
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01410-JCC

Pro Se 15 2016

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

(| Individual capacity

I.

D t5 Filed 09/30/20 P. 4
seumenso te FILED (DROP BOX)

SEP 23 2020

AT SEATTLE
SE ay
BY w DEPUTY

Joshua Magnussen

 

Police officer

 

19321 44" ave W

 

Lynnwood. Snohomish

 

WA 98037

 

425-6705600

 

XX Official capacity

PREVIOUS LAWSUITS

Have you brought any other lawsuits in any federal court in the United States:?

XI No C1 Yes

Describe the lawsuit:

If yes, how many?

 

 

 

 

Parties to this previous lawsuit:

 

 

 

 

Plaintiff(s)

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

1 Wbebebey LLIN DVWA)

Case 2:20-cv-01410-JCC Document5 Filed 09/30/20 Page 5 of 10

 

 

Pro Se 15 2016 SEP 23 2020
CLERK Us. SEATTLE
py WESTERN DTeT oF WASHINGTON
Defendant(s)

 

 

 

 

(Uf there is more than one previous lawsuit, describe the additional lawsuits on another
piece of paper using the same outline. Attach additional sheets, if necessary)

Court and name of district:

 

Docket Number:
Assigned Judge:
Disposition: (For example, was the case dismissed as frivolous or for failure to state a

claim? Was it appealed? Is it still pending?)

 

 

 

Approximate filing date of lawsuit: Click here to enter date.

Approximate date of disposition: Click here to enter date.

fi. BASIS FOR JURISDICTION
Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any

rights, privileges, or immunities secured by the Constitution and [federal laws]." Under Bivens

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01410-JCC Document5 Filed BEAD (OBQP BOX)
Pro Se 15 2016 SEP 23 2020

AT SEATTLE

v. Six Unknown Named Agents of Federal Bureau of Narcoticg, sdinlisincdsageniad). you may
sue federal officials for the violation of certain constitutional rights.
A. Are you bringing suite against (check all that apply):

LO Federal officials (a Bivens claim)
XI State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." 42 U.S.C. § 1983, If you are
suing under section 1983, what federal constitutional or statutory right(s) do you claim
is/are being violated by state or local officials?

Violation of civil rights for a fair trial. City of Lynnwood police department did not
follow correct procedure at the time of wrongful arrest. During the jury trial the prosecutor

representing the city of Lynnwood fabricated the police report

 

in a manner which manipulated and mislead the jury.

 

 

 

Cc, Plaintiffs suing under Bivens may only recover for the violation of certain constitutional
rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are

being violated by federal officials?

 

 

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01410-JCC Document 5 Filed 09/30/20 Page.7 of 10
SEP 23 2020

AT SEATTLE
CLERK U.S, DISTRICT ¢
BY WESTERN DISTRICT OF WASHINGT

D. Section 1983 allows defendants to be found liable only when they have acted "under

Pro Se 15 2016

color of any statute, ordinance, regulation, custom, or usage, of any State or Territory
or the District of Columbia." 42 U.S.C. § 1983. If you are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach
additional pages if needed.

The city of Lynnwood acted under the color by not documenting and providing the “probable”
cause of the arrest made in Nov. in the police report there were numerous of statement made by
the police officer’s i.e. Aman was drunk but there was no evidence such as a breathalyzer test
results which was included to support the statement. Multiple statements which listed my acts
were noted without any documentation to support the claims. This cases went on for a year and a
week prior to jury trial hearing the Prosecutor representing the city claimed there was a witness
to the crime, again there was no mention of a witness nor a witness statement was taken and
recorded to the physical abuse accusation. During the jury trial 2 police officer were presented as
the witness for the case in front of the jury, to recall the events of the initial arrest which
occurred a year ago. In which both the officers were not able to recall the full details of event but
were able to only remember parts of the incident. With the testimony of one of the officers
clearly stating he was not aware there was a witness the day of the crime. There were 2 charges
which I was charged with which were domestic violence against my wife and for breaking the
protective order against my wife. The second charge of violating the protective order officer
Yates stated a neighbor saw me at the house talking to my wife but there was no witness report
files. Reports of a violation were only filed against me when my wife Shiuwani Naidu was able
to call and get counseled by the city of Lynnwood’s domestic violence coordinator Tiffany
Cruzie. The police department acted in the color of federal law by not abiding by the policy and
procedures set forth by government and the prosecutor and domestic Violence coordinator for
the city of Lynnwood fabricated the police reports to manipulate the information and
misrepresent the events in front of the jury.

 

 

 

 

IV. STATEMENT OF CLAIM

State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the alleged wrongful action, along with the dates and locations of all relevant events.
You may wish to include further details such as the names of other persons involved in the events
giving rise to your claims. Do not cite any cases or statutes. If more than one claim is asserted,

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01410-JCC Document5 Filed delb&Rb(DRQR BOX)

Pro Se 15 2016

SEP 23 2020

number each claim and write a short and plain statement of each claims pinsoparate paragraph.
Attach additional pages if needed. ny DEPUTY

Due the Lynnwood police department not following the correct policy and procedures at the time
of arrest and taking the time to investigate the allegation accurately it caused me to get arrested
in the basis of a probable cause. This case took a year to be presented in front of a jury where the
Lynnwood Prosecutor used the police reports which was incomplete, inconsistent and had no
evidence to support the statement of the reports to fabricate events to mislead the jury to believe
a crime was committed. The Prosecutor and the police misused their power and I got charged
and imprisoned for a crime I did not commit which after the appeal the city of Lynnwood

dropped all charges against me. This act by the police department and the Prosecutor, prevented
me to be in my daughter’s life for the past 4 years.

 

 

 

 

 

A. Where did the events giving rise to your claim(s) occur?
Lynnwood
B. What date and approximate time did the events giving rise to your claim(s) occur?

Nov 23", 2016 until June 27", 2020.
C. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?)

What happened to me: I was accused of a crime and without investigation the Lynnwood Police
used bias to name me the criminal. This caused me to have to move out of our family apartment,
with only my cloths and car. After the trial I was charged, fined, and imprisoned for 30 days.
Afier the appeal, all charges which dropped. I am emotional distressed because this event caused
my daughter to be taken away from me and I have not to this date seen my daughter because of
all the false charges and wrongful imprisonment.

Who: Lynnwood Police department, Lynnwood city Prosecutor Chad Crap and Domestic
Violence Coordinator Tiffany Cruzie all used their power to manipulate the law to get me
arrested multiple times, fined, and imprisoned.

 

 

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22,

23

24

 

 

Case 2:20-cv-01410-JCC Document 5 Filed 09/30/20F hdgB {DROP BOX)

Pro Se 15 2016

SEP 23 2020

AT SEATTLE .

CLERK US. ae courr.
ay WASHINGTON ry

 

V. INJURIES

Ifyou sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

 

 

 

 

VI. RELIEF

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

I am requesting the court to help me in getting compensation in the amount of $10 Million
dollars, I am basing this claim on the fines, legal charges I paid also for pain and suffering along
with the mental and emotional distress I went through for the last 4 years because City of
Lynnwood did not take the time to comply with the policy and procedures at the time of the
investigation. With the correct due diligence, I would have not been wrongfully charged,
imprisoned. With the lack of due diligence from the city of Lynnwood this has caused me 4 years
of time away from my daughter’s life, I was not able to go see my son in Canada and | was not
able to sufficiently provide for myself and had to seek assistance from my families and friends.
My claim is also based on the decision Judge Anita L Ferris from the Superior court of
Washington that the Lynnwood prosecutor elicited testimony that violated the courts ruling
motions in limine. It was ineffective assistance of counsel to move for mistrial following
multiple and egregious violations of the same ruling to exclude specific crimes of this appellant.
The police officers changing their reports and the inconsistency on the reports filed.

 

 

 

 

VII. CERTIFICATION AND CLOSING
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

COMPLAINT FOR VIOLATION OF CIVIE RIGHTS - 8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cv-01410-JCC Document 5 Filed 09/30/20 Page 10 of 10

Pro Se 15 2016
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk's Office may result in the dismissal of my case.
Date of signing: OF / 23 /2020
Signature of Plaintiff Moschu.

Printed Name of Plaintiff A Mad g hekhay Nagel U.

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 

FILED (DROP Box)
SEP 23 2029

AT SEaq iy,
CLERK U.S, DISTRIC
py WESTERN OWTRICT OF MART

DEPUTY

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS - 9

 
